DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Specifically, since none of the specific details of the main chamber, fingertip seat, and isolation chamber of the digging claw member are clearly labelled in any of the figures, specifically Figure 14, it is difficult to identify the features of the invention specified in the claims. These features include “top exterior surface”, “bottom exterior surface”, “first straight exterior section”, “second curved exterior section”, “interior portion”, “top interior surface”, “bottom interior surface”, “first straight interior section”, “first curved interior section”, “second straight interior section”, “second curved interior section, “third straight interior section” in claims 1 and 10, and the distance described in claim 34, which is “between (i) the end of the second straight interior section and (ii) a point on the top interior surface located at an end of a line extending …. ”, which must be shown and clearly identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specific sections and surfaces of the main chamber, finger tip seat, and isolation chamber of the digging claw member as described in claims 1 and 10 and its dependent claims, as well as the second curved interior section forming an angle that is greater than ninety degrees in claims 1 and 10, and the distance as described in claim 34, lack proper antecedent bases in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14, 20, 27-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham (US 2,409,101) in view of Taylor (4,149,601) and Adams (US 4,127,222).
 Regarding claims 1 and 20, Brittingham discloses a digging glove comprising:
a glove (16) comprising a plurality of glove fingers (10)(see FIG.5);
the glove finger having a digging claw member (10; see FIGS.1-4; two annotated FIG.4, designated as “Part 1” and “Part 2” attached below) comprising:
	an opening at a first end of the claw member;
a claw-shaped end having a tip;
a top exterior surface having a curved section; 
a bottom exterior surface having a first straight section and a second curved section;

    PNG
    media_image1.png
    683
    1151
    media_image1.png
    Greyscale

an interior portion comprising:
a top interior surface; 
a bottom interior surface having an interior straight section, a first curved interior section forming a finger tip seat, a second curved interior section, and a second straight interior straight section; 
a main chamber between the top and bottom interior surfaces;
an isolation chamber formed between the second curved interior section and the corresponding curved interior section. (With regard to the limitation that second curved interior section curves “down” from an end of the first curved interior section, it is noted that tilting the digging claw member of Brittingham, at a similar angle as Applicant’s digging claw member as shown in Applicant’s FIG.14, would also provide a second curved interior section that curves down).  

    PNG
    media_image2.png
    502
    618
    media_image2.png
    Greyscale

Brittingham fails to disclose the second curved exterior section as claimed.
Taylor teaches that it is old and well known in the hand digging art for a similar digging claw member to comprise a bottom exterior surface having a straight exterior section and a curved exterior section, wherein the curved exterior section has a single direction of curvature that extends from the straight exterior section to the tip of a claw-shaped end and that faces away from a top exterior surface (see FIG.2 of Taylor attached below). 

    PNG
    media_image3.png
    569
    890
    media_image3.png
    Greyscale

FIG.2 of TAYLOR
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of Brittingham similar to the digging claw member of Taylor, since such design is old and well known in the hand digging art and the predictable result is a claw-shaped end sufficient in cultivating gardens, such as loosening soil, weeding, and raking leaves.
Brittingham does not appear to show angle of the second curved exterior section being greater than ninety degrees.
Adams teaches that it is old and well known in the finger or hand attachment art to design a finger tip portion of a main chamber of a finger attachment (i.e. thimble) to have an angle greater than ninety degrees at the curved interior section of the finger tip portion, which helps better accommodate a long fingernail (36; col.3, lines 36-40).  See attached FIG.4 below.


    PNG
    media_image4.png
    404
    645
    media_image4.png
    Greyscale

FIG.4 of ADAMS
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second curved interior section of Brittingham to have an angle greater than ninety degrees, as taught by Adams in order to help better accommodate a long fingernail and thus provide a more comfortable finger attachment.

Regarding claim 2, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 1, wherein the isolation chamber extends partially within the claw shaped end (see FIG.4 of Brittingham; see also FIG.4 of Adams for further teaching).

Regarding claim 3, the combination further discloses the digging glove of claim 1, wherein the isolation chamber is sufficiently large enough to allow the insertion of a tip of a glove within the isolation chamber (dependent on various factors, such as the thickness of the glove, the amount of tip, it is deemed that a tip of the glove 16 is capable of being inserted into the isolation chamber.  It is noted also that Brittingham suggests that the isolation chamber is of sufficient size to allow a tip of a glove in order allow “for the insertion of the fingernail of the user”, col.2, lines 30-35, who is wearing a glove 16 as shown in FIG.5). 

Regarding claim 4, the combination further discloses the digging glove of claim 3, wherein the claw shaped end comprises a blunt end, a sharpened end, a concave end (see FIGS.3-4 of Brittingham), a convex end (see FIG.4 of Brittingham), a jagged end (refer to edge 13 of Brittingham), a rounded end (see FIG.2 of Brittingham), a flat end or a pointed end (see FIGS.1-2 of Brittingham).

Regarding claim 14, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 1, except wherein the claw body is seamlessly attached to the glove finger to fixedly secure the digging claw member to the glove finger.
Taylor discloses a cultivator glove that is old and well known in the cultivating glove art.  As shown in Figure 2, the claw body (4) is seamlessly attached to the finger (3) of the glove to fixedly secure the digging claw member to the finger of the glove (col.2, lines 32-33), in order to prevent soil or debris from getting caught in the seam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claw body of Brittingham to be seamlessly attached to the finger similar to that of the glove of Taylor, in order to prevent soil or debris from getting caught in the seam.

Regarding claim 27, the combination further discloses the digging claw member of claim 20, wherein the isolation chamber extends partially within the claw shaped end(12; see attached FIG.4 in the rejection of claim 1 above).  

Regarding claim 28, claim 28 recite similar limitations as claim 3 and is therefore rejected using the same art and rationale as set forth above. 

Regarding claim 29, the combination further discloses the digging glove of claim 1, wherein, for each of the one or more glove fingers, the opening at the first end of the digging claw member is adjacent to, but not overlapping, a second knuckle portion of the glove finger, the second knuckle portion of the glove finger corresponding to a second knuckle from a tip of the human finger (it is noted that since the distance from a tip of a human finger to a second knuckle of the human finger varies significantly for each person, the length of the digging claw member will essentially fit certain fingers such that the first end of the digging claw member is adjacent to but not overlapping the second knuckle portion of the glove finger where the second knuckle of the human finger will be positioned).

Regarding claim 32, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 1, wherein the curved section of the top exterior surface and the second curved section of the bottom exterior surface curve, but does not show that the tip of the claw-shaped end points in a direction perpendicular to a length of the glove finger.  
Taylor teaches that it is old and well known in the hand digging art for a similar digging claw member of a similar digging glove to have the tip of the claw-shaped end of the claw member pointing in a direction perpendicular to a length of the glove finger (see FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of Brittingham, specifically the second section to curve as claimed, as taught by Taylor, since such design is old and well known in the hand digging art and the predictable result is a claw-shaped end sufficient in cultivating gardens, such as loosening soil, weeding, raking leaves.

Regarding claim 33, the combination further discloses the digging glove of claim 1, wherein the curved section of the top exterior surface and the second curved section of the bottom exterior surface curve such that the tip of the claw-shaped end points in a direction parallel with a length of the glove finger (See FIG.2 of Brittingham).

Regarding claim 34, the combination discloses the digging glove of claim 1, except wherein the distance of the opening of the isolation chamber (as described in claim 34) is greater than the length of the second straight interior section of the finger tip seat.  However, due to lack of criticality for the claimed distance relative to the second straight interior section (i.e. size of the opening of the isolation chamber relative to the finger tip seat), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sizes or dimensions of the isolation chamber and the finger tip seat of the interior portion of the digging claw member, or more specifically the claimed distance relative to the claimed second straight interior section length, since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  As a result, changing the dimension/size of the interior section of the digging claw member allows the claw member to better fit the varying dimensions and sizes of human fingers.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham, Taylor, and Adams, as applied to claim 5 above, and further in view of Buchalter (3,896,807). 
Regarding claim 11, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 1, except for a moisturizing liner on an inner side of the glove, wherein the liner releases moisturizing agent after multiple uses of the glove and/or multiple washes.
Buchalter teaches that it is old and well known in the glove art to provide a moisturizing liner on an inner side of a glove, wherein the liner releases moisturizing agent after multiple uses of the glove and/or multiple washes, which creates heat and moisture required to release the moisturizing agent (oil phase of a cream foundation) in order to treat and/or prevent chapping or chafing of the skin (col.1, lines 5-15; col.2, line 51- col.3, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glove of the combination to include moisturizing liner as taught by Buchalter in order to treat and/or prevent chapping or chafing of the skin when using the gloves and therefore provide a digging glove with beneficial features.  Furthermore, it would have been obvious to one of ordinary skill in the art to place the agent on the inner side of the glove since the inner side of the glove has contact with the skin, and therefore releasing the agent directly on the skin to treat and/or prevent chapping or chafing of said skin.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham, Taylor, and Adams, as applied to claim 1 above, and further in view of Visokey et al. (US 2016/0081404 A1).
Regarding claims 12 and 13, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 1 except for at least one tactile enhancement feature comprising a tacky material projecting from the bottom exterior surface of the claw body, per claim 12; and that the tactile enhancement feature is arranged in a pattern in at least rows, columns, spots, or swirls pattern, per claim 13.
Visokey teaches a similar digging glove comprising tactile enhancement (150 in FIGS.2A-2B, 556 in FIGS.8A-8C, and 754 in FIGS.10A-10C) projecting from an exterior surface of an underside of the claw body in a pattern in rows or columns (as shown in the cited figures), the tactile enhancement can be of a tacky material (i.e. rubber, per paragraphs [0015], [0017], [0031], etc., which are known to be tacky/sticky), the tactile enhancement “permit digging when the wearer’s hands are formed into a “clawing” position” and “aid the fingers in withdrawing the dirt, mulch, or the like from the hole or channel being formed by the wearer” ([paragraph [0018]) and “also allow a wearer to more easily grip items using his or her fingertips in that they reduce the chance of slippage” (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digging glove of the combination to include tactile enhancements as taught by Visokey, in order to aid the fingers in withdrawing dirt, mulch, and the like from the hole or channel being formed by the wearer and also allow a wearer to more easily grip items using his or her fingertips in that they reduce the chance of slippage.


Claims 12, 13, 19, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham, Taylor, and Adams, as applied to claim 1 above, and further in view of Mazyck (US 7,744,137).
Alternate Rejections to claims 12, 13
Regarding claims 12 and 13, as an alternate rejection, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 1 except for at least one tactile enhancement feature comprising a tacky material projecting from the exterior surface of the claw member, per claim 12; and that the tactile enhancement feature is arranged in a pattern in at least rows, columns, spots, or swirls pattern.  
Mazyck teaches that it is known in the gloves art for gloves or finger sleeves worn on at least one human finger to have tactile enhancement feature that comprise a tacky material projection (30; see col.2, lines 37-42) or tactile members arranged in a pattern of spots (36) or swirl patterns (40) throughout the body of the finger sleeve, in order to increase gripping means of wearer’s fingers when worn.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digging glove of the combination to include tactile enhancement feature as taught by Mazyck in order to increase or enhance the gripping property of gloves to better grab objects.

Regarding claims 19 and 35, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 1, further comprising a plurality of projections comprising at least one of thorns, teeth, spikes, or fins (roughened or serrated portions 13 shown in FIG.2 of Brittingham), “for the purpose of providing an improved gripping action” (col.2, lines 5-9).  However, Brittingham does not show the projections being spread along a whole surface of the digging claw member, which includes each side of the digging caw member.
Mazyck teaches that it is known in the glove art for gloves or finger sleeve art to include projections (36 and 40) used to aid in gripping objects throughout a whole surface of the finger member, including each sides of the finger member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claw member of the combination, such that the projections are spread along a whole surface of the digging claw member, including each sides of the claw member, as taught by Mazyck, in order to improve the gripping function of the claw member.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham, Taylor, and Adams, as applied to claim 15 above, and further in view of Kiger (US 4,867,246).
Regarding claim 16, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 15, but does not specify the form of removable attachment used in the digging glove, per column 2, lines 37-38 of Brittingham.
Kiger teaches a similar digging glove comprising a claw member (30) secured to a glove (10), and at least one detachable connection element to removably secure the digging claw member and the glove, wherein the detachable connection element comprises at least one of hook and loop fasteners (40 and 42 in FIG.3) or mechanical fasteners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the removable attachment of the combination to use a hook and loop fasteners as a detachable connection element as taught by Kiger as an alternate and sufficient means of securing the claw members to the glove.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham, Taylor, and Adams, as applied to claim 1 above, and further in view of Gierloff (US 5,014,792).
Regarding claims 17 and 18, the combination of Brittingham, Taylor, and Adams discloses the digging glove of claim 1, except wherein the digging claw member comprises a removable claw tip, per claim 17; and further comprising a tool extension wherein the tool extension is removably attached to the digging claw member when the claw tip is detached from the claw tip profile, per claim 18. 
Gierloff teaches that it is known in the hand wearable tool art for the tip (23) of a similar digging tool to be removably attached (see FIG.6) and replaceable with other tool extensions (see fig.8-9), in order to provide a more adaptable tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digging glove of the combination such that the claw tip is removable and replaceable with other tool extensions, as taught by Gierloff, in order to provide a more adaptable digging glove.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Accordingly claims 1-4, 11-14, 16-19, 29, and 32-35 remain rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

JOAN D. MISA
Examiner
Art Unit 3671

/JDM/Examiner, Art Unit 3671